DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           Applicant’s amendment filed 4/25/2022 is acknowledged.  Claims 1-2,4-12 and 

  14-15  are pending.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-12 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any portion of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1,2,4,7,9,10,11,12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lannes (US 5,660,165).  Lannes discloses (figure 4) a heat exchanger comprising a tank (54) for containing a heat transfer fluid; a heater (68) at least partly within the tank, the heater being arranged within the tank to be in contact with the heat transfer fluid when heat transfer fluid is in the tank; a coil (70) for transporting a process fluid to be heated, the coil being wound around the heater with a gap between the coil and the heater (see figure 7 and column 5, lines 45-52); and the coil extending between an inlet and outlet (62,64) for respectively receiving process fluid and delivery heated process fluid. Lannes  further discloses (figure 4) that the coil (70) extends through the second end at two locations (62,64); and the coil is not attached from a remainder of the tank. (the coil (70) attached only to the second end of the tank and not attached (detachable) to a remainder of the tank). 
 Regarding claim 2, Lannes discloses (figure 4) that the tank (54) is cylindrical and the first end (56)  at least partly supports the heater and a second end (58) at least partly support the coil.   Regarding claim 4, Lannes further discloses that the tank contains heat transfer fluid (column 4, line 10).    Regarding claim 7, Lannes discloses (figure 4) that the heater comprises a firetube burner (directing firing burner 52,68) . Regarding claim 9, Lannes discloses (column 4, line 28) that the heat exchanger further comprising a sensor (57) on the coil. Regarding claims 10 and 15, the sensor comprises a temperature sensor (57) at one of the inlet of the coil and the outlet of the coil for measuring the temperature of the fluid as it flows through the coil.  Regarding claim 11, Lannes discloses (figure 4) a structure (56 or 75) supporting at least one of the enclosure, heater and coil.. Regarding claim 12, Lannes further discloses (figure 4) a method of heating a process fluid comprising the steps of filling a tank (54) having a first end (56) and a second end (58), with a heat transfer fluid; heating the heat transfer fluid with a heater (52,68) located at least partly within the tank (54), the heater extending at least partially through the first end; placing a coil (70) around the heater with a gap between the heater and the coil (see figure 7 and column 5, lines 45-52); receiving a process fluid to be heated through an inlet extending from the coil (70), the coil extending through the second end (58) at the inlet (62 or 64); heating the process fluid as it passes through the coil (the heater 68 heats both the fluids inside the tank and the fluid flowing through the coil 70, as the heater acts as a supplemental heater); and delivering the heated process fluid through an outlet extending from the coil, the coil extending through the second end at the outlet (62 or 64, the heated fluid in the coil continue to circulate as the heater 68 acts only as a supplemental, column 9, lines 15-23); and the coil (70) is not attached (detachable) from a remainder of the tank. (the coil (70) attached only to the second end of the tank and not attached to a remainder of the tank). 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2,4,7-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pope (US 6,173,681B1) in view of Lannes (US 5,485,879).  Pope discloses (figure 1) a heat exchanger and a method comprising a tank (12) for containing a heat transfer fluid ; a heater (16,40) at least partly within the tank, the heater being arranged within the tank to be in contact with the heat transfer fluid when heat transfer fluid is in the tank; a coil (18) for transporting a process fluid to be heated, and the coil extending between an inlet and outlet (22,24) for respectively receiving process fluid and delivery heated process fluid; wherein the tank has a first end through which the heater extends and a second end through which the coil extends at two locations (see figure 1A and 3 that the coil 18 extends through the upper end at two locations) and the coil (18) is not attached (detachable) from a remainder of the tank. (the coil 18 is attached only to the second end of the tank and not attached to a remainder of the tank). 

 Regarding claims 1 and 12,  Pope substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the coil being detachable from a remainder of the tank and a gap is between the coil and the heater to avoid corrosive electric currents passing between the coil and the heater. Lannes discloses (figures 5-6 and column 5, lines 43-50) a heat exchanger that has an inner diameter of the coil (12.5 inches) is larger than the outer diameter (5 inches) of the flue tube (68), which yield a gap between the coil and the flue tube which is capable of preventing any electrical conduction between the coil and the fluid tube, for a purpose of easily fitting the flue tube within the coil.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lannes’s teaching in Pope’s device for a purpose of easily fitting the flue tube within the coil.   
Regarding claim 4, Pope further discloses the tank contains heat transfer fluid (column 2, line 58). 
  Regarding claims 7-8,  Pope further (figures 1 and 3) discloses that the heater comprises a multi-pass firetube.  (there are at least three flue pipes shown  conduct the flue up, (each pipe can conduct one pass).
Regarding claim 9, Pope further discloses (figure 1a, and column 2, line 32) a sensor (28) on the coil. 
Regarding claims 10 and 15, Pope discloses (figure 1A and column 2, line 32) that the sensor (28) comprises a temperature sensor (28) at one of the inlet of the coil and the outlet of the coil for measuring temperature of the fluid as it flows through the coil.  
Regarding claim 11, Pope discloses (figure 1) that the enclosure (12) has at least three legs to support the enclosure (12).
      Regarding claim 2, Pope discloses (figure 1A) a heat exchanger that has the coil (18) extend through the top end at two locations (see figure 1A, that the coil (18) extend through the top end at two location so that the top end at least partly supporting the coil.  However, Pope is silent about a first end at least partly supporting the heater. Lannes discloses (figure 4) that the heater (52,68) is supported at the bottom plate (56) of the tank for a purpose of providing a support for the heater in the tank.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lannes’s teaching in Pope’s device for a purpose of providing a support for the heater in the tank. 

	 

Claims 1-2,4,6,7,11,12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Akkala et al. (US 6,202,935) in view of Lannes (US 5,485,879).  Akkala discloses (figures 1,4,5 and 9) a heat exchanger and a method comprising a tank (78) for containing a heat transfer fluid (hydronic heating water, column 3, lines 46-47); a heater (114,121,70) at least partly within the tank, the heater being arranged within the tank to be in contact with the heat transfer fluid when heat transfer fluid is in the tank; a coil (220) for transporting a process fluid to be heated, and the coil extending between an inlet and outlet (222,226) for respectively receiving process fluid and delivery heated process fluid and the tank has a first end (bottom end) through which the heater extends.  Regarding claims 1 and 12,  Akkala substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that a gap is between the coil and the heater to avoid corrosive electric currents passing between the coil and the heater. Lannes discloses (figures 5-6 and column 5, lines 43-50) a heat exchanger that has an inner diameter of the coil (12.5 inches) is larger than the outer diameter (5 inches) of the flue tube (68), which yield a gap between the coil and the flue tube which is capable of preventing any electrical conduction between the coil and the fluid tube, for a purpose of easily fitting the flue tube within the coil.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lannes’s teaching in Akkala’s device for a purpose of easily fitting the flue tube within the coil.
 Akkala further discloses (figure 4) that the coil (220) is attached to the tank through its inlet and outlet on the sidewall of the tank but not at its second end. Lannes discloses (figure 4) a heat exchanger that has the coil extend through the top end at two locations so that the coil can be supported by the top plate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lannes’ teaching in Akkala’s device for a purpose of supporting the coil by the top plate. Regarding the limitation of the coil being detachable from a remainder of the tank, the combination device of Akkala in view of Lannes’s teaching the two locations of the inlet and outlet at its end, would yield the combination device of the coil is not attached to a remainder of the tank except for at its end. 

Regarding claim 2, Akkala discloses figure 4 that the tank (78) is cylindrical and has a first end (bottom end) at least partly support the heater.  However, Akkala does not disclose that the coil is supported by a second end opposite the first end.  Lannes discloses (figure 4) a heat exchanger that has the coil extend through the top end at two locations so that the coil can be supported by the top plate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lannes’ teaching in Akkala’s device for a purpose of supporting the coil by the top plate. 
 Regarding claim 4, Akkala further discloses the tank contains heat transfer fluid (column 3, lines 46-47). 
 Regarding claim 6, Akkala further discloses an expansion chamber (202) connected to the tank for receiving receiving expanded heat transfer fluid. 
  Regarding claim 7,  Akklaa further (figure 5) discloses that the heater comprises a firetube burner (121,114) .  
Regarding claim 11, Akkala discloses a structure (230 or 30) supporting at least one of the enclosure, heater and coil.
Regarding claim 14, Akkala further discloses the step of directing overflowing heat transfer fluid into the expansion chamber (202). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Akkala and Lannes (US 5,485,879) as applied to claim 7 above, and further in view of Adams et al. (US 4,981,112).  Akkala substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the firetube burner comprises a multi-pass firetube.  Adams discloses (figure 1) a heat exchanger that has a firetube burner comprises a multi-pass firetube (31,43,51) for a purpose of increasing the heat transmitting area of the firetube.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Adams’ teaching in the combination device of Akkala and Lannes for a purpose of increasing the heat transmitting area of the firetube.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Akkala et al. (US 6,202,935) in view of Lannes (US 5,485,879)  as applied to claim 4 above, and further in view of Garrabrant (US 2010/0281899A1).  Akkala and Lannes’s 879 substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that a hydronic fluid for space heating comprises glycol.   Garrabrant discloses (paragraph 37 and 2b) a gas fired heat pump water heater that has a hydronic water being a mixture of water and glycol for a purpose of allowing the heating system to be used in  a colder environment since glycol has a lower freezing point than water. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Garrabrant’s teaching in the combination device of Akkala and Lannes for a purpose of allowing the heating system to be used in a colder environment. 

NOTE: Applicant discloses in the specification that the second end of the tank is also detachable from a remainder of the tank.  This subject matter is found in reference to Hwang et al. (US 2013/0340985A1).  Therefore, if the subject matter is incorporated to the current claims,  the claims will be rejected as following:



Claims 1,4,7,9,10,11,12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lannes (US 5,660,165) in view of Hwang et al. (US 2013/0340985A1). Lannes discloses (figure 4) a heat exchanger comprising a tank (54) for containing a heat transfer fluid; a heater (68) at least partly within the tank, the heater being arranged within the tank to be in contact with the heat transfer fluid when heat transfer fluid is in the tank; a coil (70) for transporting a process fluid to be heated, the coil being wound around the heater with a gap between the coil and the heater (see figure 7 and column 5, lines 45-52); and the coil extending between an inlet and outlet (62,64) for respectively receiving process fluid and delivery heated process fluid. Lannes  further discloses (figure 4) that the coil (70) extends through the second end at two locations (62,64). Regarding claim 1, Lannes does not disclose that the coil is being detachable from a remainder of the tank. Hwang discloses (figures 3-4 and paragraph 37)  that the water heater tank (4) that has the end (23) that has a coil attached at two locations is detachable from the remainder of the tank so that the interior of the tank can be easily accessed and coating on the interior surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Hwang’s teaching in Lannes’s device for a purpose of allowing the interior of the tank to be accessed easily. 
 Regarding claim 2, Lannes discloses (figure 4) that the tank (54) is cylindrical and the first end (56)  at least partly supports the heater and a second end (58) at least partly support the coil.   Regarding claim 4, Lannes further discloses the tank contains heat transfer fluid (column 4, line 10).    Regarding claim 7, Lannes discloses that the heater comprises a firetube burner (directing firing burner 52,68) . Regarding claim 9, the heat exchanger further comprising a sensor (57) on the coil. Regarding claims 10 and 15, the sensor comprises a temperature sensor (57) at one of the inlet of the coil and the outlet of the coil for measuring the temperature of the fluid as it flows through the coil.  Regarding claim 11, a structure (56 or 75) supporting at least one of the enclosure, heater and coil.. Regarding claim 12, Lannes further discloses (figure 4) a method of heating a process fluid comprising the steps of filling a tank (54) having a first end (56) and a second end (58), with a heat transfer fluid; heating the heat transfer fluid with a heater (52,68) located at least partly within the tank (54), the heater extending at least partially through the first end; placing a coil (70) around the heater with a gap between the heater and the coil (see figure 7 and column 5, lines 45-52); receiving a process fluid to be heated through an inlet extending from the coil (70), the coil extending through the second end (58) at the inlet (62 or 64); heating the process fluid as it passes through the coil (the heater 68 heats both the fluids inside the tank and the fluid flowing through the coil 70, as the heater acts as a supplemental heater); and delivering the heated process fluid through an outlet extending from the coil, the coil extending through the second end at the outlet (62 or 64, the heated fluid in the coil continue to circulate as the heater 68 acts only as a supplemental, column 9, lines 15-23).
  Lannes does not disclose that the coil is being detachable from a remainder of the tank. Hwang discloses (figures 3-4 and paragraph 37)  that the water heater tank (4) that has the end (23) that has a coil attached at two locations is detachable from the remainder of the tank so that the interior of the tank can be easily accessed and coating on the interior surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Hwang’s teaching in Lannes’s device for a purpose of allowing the interior of the tank to be accessed easily. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lannes (US 5,660,165), Hwang and further in view of Adams et al. (US 4,981,112).  Lannes and Hwang substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that the firetube burner comprises a multi-pass firetube.  Adams discloses (figure 1) a heat exchanger that has a firetube burner comprises a multi-pass firetube (31,43,51) for a purpose of increasing the heat transmitting area of the firetube.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Adams’ teaching in Lannes’s device for a purpose of increasing the heat transmitting area of the firetube. 
Claims 1-2,4,6,7,11,12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Akkala et al. (US 6,202,935) in view of Lannes (US 5,485,879) and Hwang et al. (US 2013/0340985A1).  Akkala discloses (figures 1,4,5 and 9) a heat exchanger and a method comprising a tank (78) for containing a heat transfer fluid (hydronic heating water, column 3, lines 46-47); a heater (114,121,70) at least partly within the tank, the heater being arranged within the tank to be in contact with the heat transfer fluid when heat transfer fluid is in the tank; a coil (220) for transporting a process fluid to be heated, and the coil extending between an inlet and outlet (222,226) for respectively receiving process fluid and delivery heated process fluid and the tank has a first end (bottom end) through which the heater extends.  Regarding claims 1 and 12,  Akkala substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that a gap is between the coil and the heater to avoid corrosive electric currents passing between the coil and the heater. Lannes discloses (figures 5-6 and column 5, lines 43-50) a heat exchanger that has an inner diameter of the coil (12.5 inches) is larger than the outer diameter (5 inches) of the flue tube (68), which yield a gap between the coil and the flue tube which is capable of preventing any electrical conduction between the coil and the fluid tube, for a purpose of easily fitting the flue tube within the coil.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lannes’s teaching in Akkala’s device for a purpose of easily fitting the flue tube within the coil.
 Akkala further discloses (figure 4) that the coil (220) is attached to the tank through its inlet and outlet on the sidewall of the tank but not at its second end. Lannes discloses (figure 4) a heat exchanger that has the coil extend through the top end at two locations so that the coil can be supported by the top plate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lannes’ teaching in Akkala’s device for a purpose of supporting the coil by the top plate. Regarding the limitation of the coil being detachable from a remainder of the tank, the combination device of Akkala in view of Lannes’s teaching the two locations of the inlet and outlet at its end, would yield the combination device of the coil is not attached to a remainder of the tank except for at its end. 
Regarding to the subject matter (see Note) of the end of the tank is also detachable from a remainder of the tank, Hwang discloses (figures 3-4 and paragraph 37)  that the water heater tank (4) that has the end (23) that has a coil attached at two locations is detachable from the remainder of the tank so that the interior of the tank can be easily accessed and coating on the interior surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Hwang’s teaching in Lannes’s device for a purpose of allowing the interior of the tank to be accessed easily. 


Regarding claim 2, Akkala discloses figure 4 that the tank (78) is cylindrical and has a first end (bottom end) at least partly support the heater.  However, Akkala does not disclose that the coil is supported by a second end opposite the first end.  Lannes discloses (figure 4) a heat exchanger that has the coil extend through the top end at two locations so that the coil can be supported by the top plate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lannes’ teaching in Akkala’s device for a purpose of supporting the coil by the top plate. 
 Regarding claim 4, Akkala further discloses the tank contains heat transfer fluid (column 3, lines 46-47). 
 Regarding claim 6, Akkala further discloses an expansion chamber (202) connected to the tank for receiving receiving expanded heat transfer fluid. 
  Regarding claim 7,  Akklaa further (figure 5) discloses that the heater comprises a firetube burner (121,114) .  
Regarding claim 11, Akkala discloses a structure (230 or 30) supporting at least one of the enclosure, heater and coil.
Regarding claim 14, Akkala further discloses the step of directing overflowing heat transfer fluid into the expansion chamber (202). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Akkala and Lannes (US 5,485,879) and Hwang as applied to claim 7 above, and further in view of Adams et al. (US 4,981,112).  Akkala, Lannes and Hwang substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that the firetube burner comprises a multi-pass firetube.  Adams discloses (figure 1) a heat exchanger that has a firetube burner comprises a multi-pass firetube (31,43,51) for a purpose of increasing the heat transmitting area of the firetube.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Adams’ teaching in the combination device of Akkala, Hwang and Lannes for a purpose of increasing the heat transmitting area of the firetube.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Akkala et al. (US 6,202,935) in view of Lannes (US 5,485,879) and Hwang  as applied to claim 4 above, and further in view of Garrabrant (US 2010/0281899A1).  Akkala , Hwang and Lannes’s 879 substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that a hydronic fluid for space heating comprises glycol.   Garrabrant discloses (paragraph 37 and 2b) a gas fired heat pump water heater that has a hydronic water being a mixture of water and glycol for a purpose of allowing the heating system to be used in  a colder environment since glycol has a lower freezing point than water. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Garrabrant’s teaching in the combination device of Akkala, Hwang and Lannes for a purpose of allowing the heating system to be used in a colder environment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763